Title: To James Madison from Thomas Appleton, 4 January 1808
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 4th. January 1808

My last respects were in date of the 17th of December, conveying to you at the same time Copy of a circular letter from Naples, Copy of one from C: D: Coxe Consul at Tunis, Notes made at Malta on the trial of thirty american Vessels, and the original letter of Samuel Field to me, of what occur’d on his trial by the Vice Admiralty Court of that island.
My two preceding dispatches were on the 26th. and 10th. of November.  I have now, Sir, the satisfaction to inform you that the differences which have lately existed with the regency of Algiers have been amicably adjusted by Collo. Lear as you will observe by the inclos’d copy of a letter I have this day receiv’d from him, and which had been convey’d to me by the Brig violet, lately detain’d in that regency.  In consequence of this intelligence all the american vessels now here will depart very shortly in ballast for the U’States.  I shall by the post of to-day communicate this information to our Consuls in Naples, Trieste Marseilles; as likewise to Mr. Armstrong at Paris.  Mr Lear in his private letter to me says "I do not credit the account of the recapture of the Schooner and destroying the turks; but it has made an impression here.  It will not however have any effect on the government, unless confirmed beyond a doubt, and even should that be the Case, I think it will not produce any serious effect.  The two other vessels have been detained thus long, in consequence of their arriving early in the fast of Ramadan; during which time the Dey will not attend to any business, unless of the first importance to himself, and at the close of that ceremony I was attack’d by a violent inflamatory fever which confin’d me to my bed for ten days.  In my first interview with the Dey all was arrang’d."
The american property which was here under arrestation, as being either of the growth, or manufacture of Great Britain or her possessions, was 
certainly a distressing circumstance; but the late embarrassments laid on Commerce by England & France, have Caus’d such a rapid augmentation in the prices of all Merchandize, as will assuredly more than defray all the expences and charges impos’d on them.  I mention this, to soften the clamours, that the parties interested may possibly make.  The necessity of availing myself of this days post to forward the circulars to our Consuls; and the departure of the vessel in the Course of the morning which will convey this letter to you, leaves me only the time to renew the Assurances of the high respect with which I have the honor to be Your Most Obedt. Servt.

Th: Appleton

